Citation Nr: 9925158	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-21 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to an effective date, prior to May 11, 1998, for 
a grant of service connection for a transmetatarsal 
amputation of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.
This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1998 determination of the Cheyenne, Wyoming, 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO).

The Board notes that the veteran's representative in his 
January 1999 VA Form 1-646 appears to be raising a claim of 
clear and unmistakable error with respect to the RO's 
April 1996 rating decision.  The representative asserts in 
the last paragraph on the second page of the statement that 
the rating board cannot impose its own medical opinion into 
the record.  The issue of whether clear and unmistakable 
error (CUE) was committed by the RO in its April 1996 rating 
decision has not been previously adjudicated and is not 
before the Board at this time.  The veteran's representative 
should clarify whether he is claiming CUE with the rating 
decision.  If so, the RO should take any appropriate action.  


FINDINGS OF FACT

1.  The RO denied service connection for transmetatarsal 
amputation of the left foot in an April 1996 rating decision; 
the veteran did not appeal.

2.  On May 11, 1998, the RO received an informal claim of 
entitlement to service connection for transmetatarsal 
amputation of the left foot in the form of an April 1998 
letter to the veteran from his private physician. 

3.  The physician's April 1998 letter constitutes new and 
material evidence showing circulatory disorders linked to the 
service-connected shell fragment wounds.


CONCLUSION OF LAW

The criteria for an effective date, prior to May 11, 1998, 
for a grant of service connection for a transmetatarsal 
amputation of the left foot have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400(q) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an October 1994 statement, the veteran requested increased 
compensation in light of his inability to navigate without 
crutches.  He reported that due to very poor circulation 
since he was wounded in Germany, he had approximately one-
half of his left foot amputated in September 1994.  The 
veteran enclosed a private September 1994 operative report 
which shows that he had a transmetatarsal amputation of the 
left foot.  The postoperative diagnosis was ischemic gangrene 
of the toes of the left foot.  An August 1994 private medical 
report shows a postoperative diagnosis of bilateral popliteal 
artery aneurysm with embolization to the distal left 
forefoot.  

The RO adjudicated the veteran's claim for increased 
compensation in a July 1995 rating decision.  The RO denied 
service connection for the transmetatarsal amputation of the 
left foot due to embolization to the left foot, as secondary 
to shrapnel wounds.  The rating decision shows that the 
veteran's service-connected disabilities included severe 
shrapnel wound to Muscle Group XIV of the right thigh, 
shrapnel wound of the left thigh with favorable ankylosis of 
the left knee, and moderately severe shrapnel wound to Muscle 
Group XI of the right calf, and tender right chest scar.  

The veteran submitted a statement in July 1995 and enclosed a 
letter from a private physician.  The June 1995 letter shows 
that the physician reviewed service medical records.  The 
physician noted that he certainly did not doubt that some of 
these prior injuries from shrapnel could have caused some 
trauma to vascular structures such as the arteries in the 
legs.  He further noted that it was impossible, based upon 
the evidence, to definitively say whether this could lead to 
premature vascular insufficiency of the legs leading to the 
veteran's current problems.  

In connection with the letter, the veteran's representative 
requested "that reconsideration be given" to the RO's 
determination regarding the transmetatarsal amputation claim.  

The record shows that the RO received a statement from the 
veteran in November 1995, notifying it of the veteran's 
change in address.  The veteran also enclosed medical 
evidence.  

In an April 1996 rating decision, the RO denied service 
connection for transmetatarsal amputation of the left foot 
and peripheral vascular occlusive disease with ischemic right 
foot.  The May 1996 notification of its decision shows that 
the RO mailed the rating decision to the address shown in the 
veteran's November 1995 statement.  

A report of contact dated in April 1997 shows that the 
veteran requested that his claims file be transferred to the 
RO in Cheyenne, Wyoming.  

The RO received a letter from the veteran's service 
representative requesting an increased rating.  The attached 
statement of the veteran indicates that the veteran desired 
to reopen his claim for increased compensation for his 
service-connected leg disability.  He asserted that his 
circulatory condition was caused by and was an adjunct 
condition from the deep penetrating muscular wounds.  The 
veteran attached medical evidence in support of his claim.  

In January 1998 the RO found that new and material evidence 
to reopen a claim for transmetatarsal amputation of the left 
foot due to embolization of the left forefoot as secondary to 
shrapnel wounds had not been submitted.  

On May 11, 1998, the RO received a letter from the veteran's 
private physician dated in April 1998.  The physician noted 
in his letter with respect to the veteran's severe 
penetrating shell fragment wounds that he was unsure whether 
it accounted for the atherosclerotic process, but considering 
the location of the wounds, it may have led towards the 
aneurysm formation behind the knees.  

The physician further noted that it probably allowed clots to 
traverse down into the legs cutting off some of the 
circulation.  He concluded that while he could not account 
for all of the problems being on the basis of the wounds, he 
thought there was a high likelihood that it was a 
contributing factor.  

The veteran's representative submitted twelve pages of 
medical evidence and a June 1998 letter requesting an 
increased rating on behalf of the veteran.  

A VA fee-basis examination report shows that the veteran was 
examined in July 1998.  The examiner found that the veteran 
had sustained significant injuries during his combat service.  
He noted that the question as to whether his peripheral 
vascular disease and subsequent left lower extremity partial 
amputation had any association with these injuries was very 
difficult to answer.  The examiner believed that the veteran 
had wide-spread peripheral vascular disease consistent with 
the coronary artery disease and that his lower extremity 
problems were probably not related to the shrapnel injuries.  

The examiner noted the unusual aneurysms in the popliteal 
area and found that there was a slight possibility that the 
shrapnel wound could have been a contributing factor.  He 
also felt that that there was a very slight possibility that 
the aneurysms could have aggravated a clotting problem or 
potentially caused some of his gangrene problems in the left 
foot.  The examiner opined that the problems were probably 
more likely to have come from the veteran's wide-spread 
peripheral vascular disease.  

In an August 1998 rating decision, the RO granted service 
connection for transmetatarsal amputation of the left foot 
and assigned an effective date of May 11, 1998.  The rating 
decision shows that the RO resolved the benefit of the doubt 
in the veteran's favor with respect to the April 1998 private 
medical opinion and the July 1998 VA fee-basis opinion.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1998).  

According to the statute, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a) (West 1991).

The regulations provide that the effective date in cases 
where new and material evidence, other than service 
department records, is received after final disallowance is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(1998). 

Analysis

For the following reasons and bases, the Board finds that the 
criteria for an effective date, prior to May 11, 1998, for a 
grant of service connection for a transmetatarsal amputation 
of the left foot, have not been met.  In the present case, 
the record shows that service connection was granted for the 
left foot transmetatarsal amputation based upon new and 
material evidence following a final disallowance.  

The Board notes that a determination on a claim by the RO of 
which the claimant is properly notified is final if an appeal 
is not perfected as prescribed in section 20.302.  See 
38 C.F.R. § 20.1103.  
In addition, appellate review will be initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
see also 38 C.F.R. § 20.200.  The Board also notes that under 
38 C.F.R. §§ 3.104(a) and 3.105(a), taken together, a rating 
action is final and binding in the absence of clear and 
unmistakable error.

Following a review of the record, the Board notes that 
service connection for transmetatarsal amputation of the left 
foot, as secondary to service-connected shrapnel wounds was 
denied in rating decisions dated in July 1995 and April 1996.  
The veteran reopened his claim of service connection in 
October 1997.  The RO rendered a decision on this claim in 
January 1998, wherein it found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for the transmetatarsal amputation of the left 
foot. 

With respect to the July 1995 and April 1996 rating 
decisions, the record shows that the veteran was notified in 
letters dated on July 18, 1995 and May 7, 1996, respectively.  
The letters show that a VA Form 4107 explaining the veteran's 
right to appeal the decision was enclosed with each decision.  
The record does not reflect that the veteran filed a notice 
of disagreement with either decision.  Accordingly, the Board 
finds that the April 1996 rating decision is final.  
38 U.S.C. § 7105 (1994); 38 C.F.R. § 20.1103 (1995).

The veteran asserts that an effective date retroactive to the 
first day of the month following his left foot amputation in 
September 1994 is warranted.  In this regard, he contends 
that he did not receive the RO's notifications and thus they 
were apparently lost.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the "presumption 
of regularity" that attends the official actions of 
governmental officials imposes a presumption that VA properly 
discharged its official duties and that that presumption can 
be overcome only by clear evidence to the contrary.  Davis v. 
Brown, 7 Vet. App. 298, 300 (1995) (citing Ashley v. 
Derwinski, 2 Vet.App. 307, 308- 309 (1992)).  

In this regard, the evidence of record shows that the notices 
were mailed to the veteran's latest address of record.  
Moreover, the record does not reflect that the notices were 
returned as undelivered to the RO, and thus did not trigger 
any duty of the RO to ascertain other plausible addresses in 
the record.  See Hyson v. Brown, 5 Vet. App. 262, 264-65 
(1993).  The Board finds that the presumption that the 
veteran was notified by the RO of its decisions has not been 
rebutted by clear evidence to the contrary.  

Moreover, the record does not show that the veteran timely 
filed a notice of disagreement with either the July 1995 or 
April 1996 rating decision.  The July 1995 statement from the 
veteran's representative does not indicate a desire to appeal 
the July 1995 rating decision, but rather requests 
"reconsideration" of the decision.  The veteran's 
November 1995 statement advising the RO of his change in 
address does not manifest an intent to appeal the rating 
decision.  The statement reiterates the veteran's contentions 
that his condition is a direct result of his service-
connected injuries.  Nonetheless, the RO reviewed the 
additional evidence and denied the veteran's claims in the 
April 1996 rating decision. 

The record does not show that the veteran filed a notice of 
disagreement as to the RO's April 1996 determination.  The 
record shows that the veteran submitted an August 1996 claim 
for compensation based upon individual unemployability.  The 
RO received a statement from the veteran in October 1997 
wherein he stated that he wished to "reopen" his claim for 
increased compensation and reported that he had lost a foot 
due to circulatory problems.  

This statement does not manifest an intent to appeal the 
April 1996 determination and is otherwise not timely as it 
was received more that one year following the determination.  
In a January 1998 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for transmetatarsal 
amputation of the left foot.  




The record shows that the veteran reopened his claim of 
service connection for transmetatarsal amputation of the left 
foot in the form of an April 1998 letter from the veteran's 
private physician.  The letter was received by the RO on 
May 11, 1998.  

In light of the prior denial of service connection for this 
disorder, service connection was unavailable in absence of 
the submission of new and material evidence.  See 38 C.F.R. 
§ 3.156(a) (providing that new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim).  

The record shows that new and material evidence consisted of 
the April 1998 letter wherein the examiner related the 
veteran's circulatory problems, specifically the aneurysm and 
clot formation, to the service-connected shell fragment 
wounds.  Hence, the medical evidence was new and material as 
it established that the aneurysm formation was proximately 
due to or the result of the veteran's service-connected shell 
fragment wound disabilities.  See 38 C.F.R. § 3.310.

As noted above, the controlling regulation provides that that 
the effective date in cases where new and material evidence, 
other than service department records, is received after 
final disallowance is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

In the present case, the record shows that the date of 
entitlement is the same as the date of claim, that is, the 
date that the April 1998 letter of the veteran's private 
physician was received.  The record shows that the RO granted 
an effective date of May 11, 1995 in accordance with the date 
of receipt of this evidence.  For these reasons and bases, 
the Board finds that an effective date prior to May 11, 1995, 
for a grant of service connection for a transmetatarsal 
amputation of the left foot, is not warranted.  


The Board notes the argument of the veteran's representative 
in January 1999, wherein he asserts that the prior rating 
decisions are not final in light of the RO's failure to 
provide the veteran with due process under 38 C.F.R. 
§ 3.103(a).  Following a review of the statement, it appears 
that the representative is contending that the RO breached 
its duty to assist the veteran in developing his claim.  

The Board further notes that 38 U.S.C. § 5107(a) requires a 
claimant to submit and establish a well grounded claim before 
VA is required to provide assistance to a claimant in 
developing facts underlying the claim.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).  

Under the present circumstances the veteran's claim was not 
well grounded in absence of competent medical evidence 
linking the veteran's circulatory disorders to his service-
connected shell fragment wounds.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Hence, the duty to assist the veteran in 
terms of obtaining medical nexus evidence was not triggered 
in absence of a well grounded claim.  Epps, supra.

The veteran's representative further asserts that the claimed 
procedural error under 38 C.F.R. § 3.103(a), constitutes 
error under 38 C.F.R. § 3.105(a); and therefore, the rating 
decisions did not become final.  This contention is not 
supported by the case-law.  The Court has held that a breach 
of the duty to assist cannot form a basis for a claim of 
clear and unmistakable error under 38 C.F.R. § 3.105(a).  
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

The Board concludes that the procedural errors alleged by the 
veteran's representative do not form a basis upon which to 
predicate an effective date , prior to May 11, 1998, for a 
grant of service connection for a transmetatarsal amputation 
of the left foot.  


ORDER

Entitlement to an effective date, prior to May 11, 1998, for 
a grant of service connection for a transmetatarsal 
amputation of the left foot, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

